DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “wherein the first surface of the first member is directly connected to the distal end of the handle with the proviso that a pivot is not used to connect the first surface of the first member to the distal end of the handle” in lines 7-9. The inclusion of the term “with the proviso” suggests there is an alternative embodiment where the distal end of the handle attaches to the frame with a pivot. However, the original disclosure only teaches a handle attached rigidly to the frame. The claims are suggested to instead read “wherein the first surface of the first member is directly connected to the distal end of the handle so that the first member is fixed relative to the distal end of the handle” to overcome this rejection. 
Claims 1 and 9 recite “wherein the proximal end of the handle is…oriented toward the first edge of the first member” in lines 12-13. It is not clear how the proximal end of the handle can be both angled above the distal end of the handle and oriented toward the first member. It is suggested the section “and oriented toward the first edge of the first member” be removed from the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bramante (US 7111741 B2) in view of Montez (US 4828690 A), Marvin (US 8220232 B1), and Mayer (US 9295193 B2).

Regarding claim 1, Bramante discloses a rake system for removing floating and submerged vegetation and debris from ponds (col 1 lines 60-62, a multi-purpose rake that can be used to sift debris from sand, soil and water), the rake system comprising: 
a handle (4) having a proximal end and a distal end; 
a frame (see Fig. 4) having a first member (16), a second member (56), and a third member (not labeled, opposite 56), 
wherein the first member has a first surface (the outside of 16), a second surface (the inside of 16), a first edge (60), a second edge (62), a third edge (58), and a fourth edge (59), 

wherein the third edge of the first member is connected to a first surface of the second member, 
wherein the fourth edge of the first member is connected to a first surface of the third member, 
wherein the first member, the second member, the third member, and a combination thereof each independently comprise one or more entrapment meshes (wire mesh, col. 3 lines 22-24), 
wherein the first member, the second member, and the third member form a receptacle having an open face at the first edge and the second edge of the first member and having a first opposed side and a second opposed side (see Fig. 4, and open face lies between parallel bars 60 and 62).
 
Bramante does not disclose wherein the distal end of the handle and the first surface of the first member are both in the same plane at relatively the same angle, or wherein the proximal end of the handle is angled above the distal end of the handle.
In a similar rake, Montez discloses a handle, wherein the distal end (54) is angled away from the proximal end (74) to lie in the same plane (the vertical plane extending through bracket 36) of an entrapment mesh (10).
It would be obvious to one of ordinary skill in the art to provide the handle disclosed by Bramante with a proximal end angled upwardly from the distal end, as disclosed by Montez, as a way of attaching a larger portion of the handle to the frame, resulting in a more secure attachment.  

Bramante does not disclose wherein the first edge of the first member is connected to a first cutting member having two or more first teeth extending parallel away from the first edge, or wherein 
In a similar water rake, Marvin discloses a frame (12) having a first cutting member (14) with teeth attached to a first edge, and a second cutting member (also labeled as 14, see Fig. 1) with teeth attached to a second edge, the cutting members allowing the rake to remove aquatic vegetation (see abstract). 
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Bramante with first and second cutting member, as disclosed by Marvin, as a way of more effectively removing aquatic vegetation that may be present in the water. 

Neither Bramante nor Marvin disclose wherein the second teeth extending from the second edge are downwardly sloped from the first surface. 
However, Montez discloses teeth (48) that are downwardly sloped from the first surface (see Fig. 1) to force debris upwardly into the entrapment mesh (col. 4 lines 3-6).
It would be obvious to one of ordinary skill in the art to angle the cutting member provided to Bramante by Marvin downwardly, as disclosed by Montez, as a way of forcing debris into the entrapment mesh. 

Bramante does not disclose a line connected the proximal end of the handle.
In a similar aquatic rake, Mayer discloses a line (64) connected a proximal end of a handle (18) that allows a user to cast the rake out into water and draw it back without entering the water (col. 2 lines 48-52).  


Regarding claim 2, Bramante, of the resultant combination above, discloses the rake system of claim 1, further comprising a first support member (center rib 18) connected to the first edge of the first member and to the second edge of the first member.

Regarding claim 3, Marvin, of the resultant combination above, discloses the rake system of claim 1, wherein the two or more first teeth each independently have a V-shaped cross section (see Fig. 1).

Regarding claim 4, Marvin, of the resultant combination above, discloses the rake system of claim 1, wherein the two or more second teeth each independently have a V-shaped cross section (see Fig. 1).

Regarding claim 5, the resultant combination above discloses the rake system of claim 1.
The combination does not disclose wherein the two or more first teeth are each independently larger than each of the two or more second teeth.
It would be obvious to one of ordinary skill in the art to increase the size of the first teeth so that they are larger than that of the second teeth.  It has been held that changes in size and proportion require only routine skill in the art (MPEP.2144.04.IV.A). 	

Regarding claim 6, Bramante, in view of Montez, Marvin, and Mayer discloses the rake system of claim 1.
Bramante does not disclose a floating member detachably connected to the first surface of the first member.
Marvin further discloses a floating member (92) attached to the frame for to sustain the position of the rake at the surface of the body of water (col. 7 lines 47-49).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Bramante with a float, as disclosed by Marvin, as a way of sustaining the position of the rake at the surface of the water without unnecessary exertion by an operator.

Regarding claim 7, Marvin, of the resultant combination above, discloses the rake system of claim 6, wherein the floating member comprises a foam (col. 7 lines 53-56).

Regarding claim 8, Mayer, of the resultant combination above, discloses the rake system of claim 1, further comprising a spool (a reel, col. 2 line 51) connected to the proximal end of the handle.

Regarding claim 9, Bramante discloses a rake system for removing floating and submerged vegetation and debris from ponds (col 1 lines 60-62, a multi-purpose rake that can be used to sift debris from sand, soil and water), the rake system comprising: 
a handle (4) having a proximal end and a distal end; 
a metal frame (see Fig. 4, col. 2 lines 65-66) having a first member (16), a second member (56), and a third member (not labeled, opposite 56),
wherein the first member has a first surface (the outside of 16), a second surface (the inside of 16), a first edge (60), a second edge (62), a third edge (58), and a fourth edge (59), 

wherein the third edge of the first member is connected to a first surface of the second member,
 wherein the fourth edge of the first member is connected to a first surface of the third member, 
wherein the first member, the second member, the third member, and a combination thereof each independently comprise one or more entrapment meshes (wire mesh, col. 3 lines 22-24), 
wherein the first member, the second member, and the third member form a receptacle having an open face at the first edge and the second edge of the first member and having a first opposed side and a second opposed side (see Fig. 4, and open face lies between parallel bars 60 and 62).

Bramante does not disclose wherein the distal end of the handle and the first surface of the first member are both in the same plane at relatively the same angle, or wherein the proximal end of the handle is angled above the distal end of the handle.
In a similar rake, Montez discloses a handle, wherein the distal end (54) is angled away from the proximal end (74) to lie in the same plane (the vertical plane extending through bracket 36) of an entrapment mesh (10).
It would be obvious to one of ordinary skill in the art to provide the handle disclosed by Bramante with a proximal end angled upwardly from the distal end, as disclosed by Montez, as a way of attaching a larger portion of the handle to the frame, resulting in a more secure attachment.  

Bramante does not disclose wherein the first edge of the first member is connected to a first cutting member having two or more first teeth extending parallel away from the first edge, or wherein the second edge of the first member is connected to a second cutting member having two or more second teeth.
In a similar water rake, Marvin discloses a frame (12) having a first cutting member (14) with V-shaped teeth attached to a first edge, and a second cutting member (also labeled as 14, see Fig. 1) with V-shaped teeth attached to a second edge, the cutting members allowing the rake to remove aquatic vegetation (see abstract). 
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Bramante with first and second cutting members having V-shaped teeth, as disclosed by Marvin, as a way of more effectively removing aquatic vegetation that may be present in the water. 

Neither Bramante nor Marvin disclose wherein the second teeth extending from the second edge and are downwardly sloped from the first surface. 
However, Montez discloses teeth (48) that are downwardly sloped from the first surface (see Fig. 1) to force debris upwardly into the entrapment mesh (col. 4 lines 3-6).
It would be obvious to one of ordinary skill in the art to angle the cutting member provided to Bramante by Marvin downwardly, as disclosed by Montez, as a way of forcing debris into the entrapment mesh. 

Bramante does not disclose a floating member detachably connected to the first surface of the first member.
Marvin further discloses a floating member (92) attached to the frame for to sustain the position of the rake at the surface of the body of water (col. 7 lines 47-49).


Bramante does not disclose a line connected the proximal end of the handle, or a spool around which the line is wrapped.
In a similar aquatic rake, Mayer discloses a line (64) and spool (a reel, col. 2 line 51) connected a proximal end of a handle (18) that allows a user to cast the rake out into water and draw it back without entering the water (col. 2 lines 48-52).  
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Bramante with a line and spool, as disclosed by Mayer, as a way of allowing a user to cast the rake into water while remaining on land. 

Regarding claim 10, Bramante, in view of Montez, Marvin, and Mayer, discloses the rake system of claim 9. 
Bramante is silent regarding the material of the handle.
The examiner takes Official Notice that it is well known to form handles of rakes from reinforced plastic/fiberglass.

Regarding claim 11, Bramante, of the resultant combination above, discloses the rake system of claim 9, further comprising a first support member (center rib 18) connected to the first edge of the first member and to the second edge of the first member.

Regarding claim 12, Bramante, of the resultant combination above, discloses the rake system of claim 9, wherein the first member, the second member, and the third member each independently comprise aluminum (col. 2 lines 63-66).

Regarding claim 13, Marvin, of the resultant combination above, discloses the rake system of claim 9, wherein the first cutting member comprises a stainless steel (col. 5 lines 34-37).

Regarding claim 14, Marvin, of the resultant combination above, discloses the rake system of claim 9, wherein the second cutting member comprises aluminum (col. 5 lines 34-37).

Regarding claim 15, the resultant combination above discloses the rake system of claim 9. 
The combination does not disclose wherein the two or more first teeth are each independently larger than each of the two or more second teeth.
It would be obvious to one of ordinary skill in the art to increase the size of the first teeth so that they are larger than that of the second teeth.  It has been held that changes in size and proportion require only routine skill in the art (MPEP.2144.04.IV.A).

Regarding claim 21, Bramante, of the resultant combination above, discloses the rake system of claim 1, wherein the handle is tubular (see Fig. 1-2).

Regarding claim 22, the resultant combination discloses the rake system of claim 1, wherein the proximal end of the handle is angled above the distal end of the handle. 
The resultant combination does not disclose a 15-degree angle between the proximal end and distal end of the handle.


Regarding claim 23, Bramante, of the resultant combination above, discloses the rake system of claim 9, wherein the handle is tubular (see Fig. 1-2).

Regarding claim 24, the resultant combination discloses the rake system of claim 9, wherein the proximal end of the handle is angled above the distal end of the handle.
The resultant combination does not disclose a 15-degree angle between the proximal end and distal end of the handle.
It would have been obvious to one having ordinary skill in the art to angle at proximal end of the handle above the distal end of the handle by 15 degrees. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).


Response to Arguments
Applicant’s arguments with respect to claims 1-15, 21-24 have been considered but are moot in view of the new grounds of rejection as seen above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Torres/               Primary Examiner, Art Unit 3671                                                                                                                                                                                         
/M.I.R./               Examiner, Art Unit 3671